PER CURIAM
Husband appeals a dissolution judgment, contending that the awards of spousal and child support are excessive. On de novo review, we affirm the spousal support award.
While the appeal was pending, the parties submitted a stipulation for modification of the judgment regarding custody of one of the parties’ two children and child support. We accept the stipulation and remand for modification of the judgment consistent with the stipulation and otherwise affirm.
Remanded for modification of judgment consistent with stipulation; otherwise affirmed. No costs to either party.